NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
ASHLEE BOLL,
Petitioner-Appellant,
V. '
sECRETARY oF HEALTH AND HUM_2\N "
sERv1cEs,
Responden,t-Appellee.
2010-51-49
Appeal from the United States Court of Federal
Claims in case no. 09-VV-501, Special Master Laura D.
l\/Iilln1an. `
ON MOTION
ORDER
Ashlee B0ll moves to transfer this action to the United
States Court of Federal Claims. The Secretary of Health
and Human Services consents
lt appears that on Aug'ust 20, 2010, this court re-
ceived a copy of Boll's notice that she elects to file a civil
acti0n, which Boll likely intended to submit only go the
Court of Federal Claims. The election was improperly

BOLL V. HHS 2
docketed as a notice of appeal The Court of Federal
Claims docket sheet also indicates that that court re-
ceived a copy of the notice of election
Accordingly,
lT IS ORDERED THATZ
This appeal is dismissed as improperly docketed. Any
pending motions are denied as moot.
FOR THE CoUR'r
 0 3 2llll] /s/ Jan Horbaly`
Date Jan Horbaly § '
Clerk
ccc William P. Ronan, III, Esq.
Heather L. Perlman, Esq.
Clerk, United States Court of Federal Claims
s8 `
FlLED
U.S. COURT 0F APPEALS FOR
THE FEDERAl. ClRCU1T
1359 03 2010
1AN l'|0RBALY
CLERK
F5*'